Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is in reply to an application filed on February 12, 2021.  

Priority
3.	This is a continuation application, which is a continuation of application 
17170463, filed 02/08/2021 is a continuation of 16900527, filed 06/12/2020,
 now U.S. Patent #10943004 16900527 is a continuation of 16593754, filed 
10/04/2019, now U.S. Patent #10747869 16593754 is a continuation of 
16510555, filed 07/12/2019, now U.S. Patent #10474809. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 02/08/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Drawings
5.	The drawings filed on 02/08/2021 are accepted. 

Specification
6.	The specification filed on 02/08/2021 is also accepted.

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


8.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,868,803 (hereinafter refereed as ‘803 Patent.) Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1, 11 and 20, 
		Independent claims 1, 11 and 20 of the instant application and claims 1, 11 and 20, of the ‘803 patent recite similar limitation. The above independent claims, namely claims 1, 11 and 20 of the instant/present application would have been obvious over independent claims 1, 11 and 20, of the ‘803 patent because each and every element of the above independent claims 1, 11 and 20 of the present application is anticipated by the corresponding independent claims 1,11 and 20 of the ‘803 patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-10 and 12-19,
Claims 2-10 and 12-19 of the instant application is also anticipated by claims 2-10 and 12-19of the ‘803 patent since the corresponding claims further recite similar/same limitation of the same subject matter.
US Patent No. ‘803
Instant Application No. 17/123,093
1. A method for securing device commands, the method comprising: receiving, by a first electronic device, a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; wherein the at least one device command is a respective command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to a first hash input to produce the non-reusable hashing; wherein the first hash input comprises at least one first counter value; generating, by the first electronic device, at least one second counter value based on a current time associated with receiving the command authorization request message; generating, by the first electronic device, at least one second MAC by applying the one-way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash input comprises the at least one second counter value; wherein the at least one second counter value being based on the current time results in the non-reusable hashing of the command authorization request message being expired at a later time such that each MAC generated by the one-way hash function for every message is unique; and comparing, by the first electronic device, the at least one first MAC and the at least one second MAC to authenticate the at least one device command.
1. A method for securing device commands, the method comprising: receiving, by a first electronic device from a second electronic device, a command authorization request message having a non-reusable hashing, comprising: i) at least one first message authentication code (MAC), and ii) at least one device command; wherein the at least one device command is a command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to the at least one device command and at least one first counter value to produce the non-reusable hashing; determining, by the first electronic device, at least one second counter value; generating, by the first electronic device, at least one second MAC by applying the one- way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash input comprises the at least one device command and the at least one second counter value such that each MAC generated by the one-way hash function for every message is unique; and comparing, by the first electronic device, the at least one first MAC and the at least one second MAC to authenticate the at least one device command.  
2. The method as recited in claim 1, further comprising decrypting the command authorization request message.
2. The method as recited in claim 1, further comprising decrypting the command authorization request message.  
3. The method as recited in claim 1, further comprising encrypting the device command and the at least one command argument before generating the at least one first MAC.
3. The method as recited in claim 1, further comprising encrypting the device command and the at least one command argument before generating the at least one first MAC.  
4. The method as recited in claim 1, further comprising using the at least one first counter value as a hash key for the one-way hash function.
4. The method as recited in claim 1, further comprising using the at least one first counter value as a hash key for the one-way hash function.  
5. The method as recited in claim 1, further comprising using the at least one second counter value as a hash key for the one-way hash function.
5. The method as recited in claim 1, further comprising using the at least one second counter value as a hash key for the one-way hash function.  
6. The method as recited in claim 1, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.
6. The method as recited in claim 1, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.  
7. The method as recited in claim 1, further comprising generating, by a second electronic device, the at least one first counter value based on a time associated with sending the command authorization request message.
7. The method as recited in claim 1, further comprising generating, by a second electronic device, the at least one first counter value based on an increment to a previous first counter value associated with sending the command authorization request message.  
9. The method as recited in claim 1, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.
9. The method as recited in claim 1, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.  
10. The method as recited in claim 1, the first electronic device is a server and the second electronic device is an automated teller machine (ATM).
10. The method as recited in claim 1, the first electronic device is a server and the second electronic device is an automated teller machine (ATM).  
11. A method for securing device commands, the method comprising: generating, at a first electronic device, at least one first counter value based on a current time; generating, at the second electronic device, at least one first MAC by applying a one-way hash function to a first one or more hash inputs to produce a non-reusable hashing; wherein the first or more hash inputs comprise the at least one first counter value; wherein the at least one second counter value being based on the time results in the non-reusable hashing of the command authorization request message being expired at a later time such that each MAC generated by the one-way hash function for every message is unique; wherein the at least one device command is a respective command to be performed by the second electronic device; generating, at the second electronic device, a command authorization request message having the non-reusable hashing, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; transmitting the command authorization request message to a first electronic device; receiving a response at the second electronic device from the first electronic device; wherein the response is generated according to a comparison of the at least one first MAC with an at least one second MAC; wherein the at least one second MAC is generated by applying the one-way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash inputs comprises at least one second counter value based on the current time.
11. A method for securing device commands, the method comprising: generating, at a first electronic device, at least one first counter value; generating, at the first electronic device, at least one first message authentication code (MAC) by applying a one-way hash function to at least one first hash input to produce a non-reusable hashing; wherein the at least one first hash input comprise the at least one first counter value and at least one device command; wherein the at least one device command is a command to be performed by the first electronic device; generating, at the second electronic device, a command authorization request message having the non-reusable hashing, comprising: i) the at least one MAC, and ii) the at least one device command; transmitting the command authorization request message to a second electronic device; and receiving a response at the first electronic device from the second electronic device; wherein the response comprises an authorization determination based at least in part on a comparison of the at least one first MAC with an at least one second MAC; wherein the at least one second MAC is generated by applying the one-way hash function to at least one second hash input to reproduce the non-reusable hashing; and wherein the at least one second hash input comprises the at least one device command and at least one second counter value such that each MAC generated by the one-way hash function for every message is unique.  
12. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the command authorization request message.
12. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the command authorization request message.  
13. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the device command and the at least one command argument before generating the at least one first MAC.
13. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the device command and the at least one command argument before generating the at least one first MAC.  
14. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one first counter value as a hash key for the one-way hash function.
14. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one first counter value as a hash key for the one-way hash function.  
15. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one second counter value as a hash key for the one-way hash function.
15. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one second counter value as a hash key for the one-way hash function.  
16. The method as recited in claim 11, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.
16. The method as recited in claim 11, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.  
17. The method as recited in claim 11, wherein the command authorization request message is configured to cause the first electronic device to generate the at least one first counter value.
17. The method as recited in claim 11, wherein the command authorization request message is configured to cause the first electronic device to generate the at least one first counter value.  
18. The method as recited in claim 11, wherein the at least one command approval message and the at least one command denial message are configured to cause the first electronic device to generate the at least one first counter value.
18. The method as recited in claim 11, wherein the at least one command approval message and the at least one command denial message are configured to cause the first electronic device to generate the at least one first counter value.  
19. The method as recited in claim 11, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.
19. The method as recited in claim 11, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.  
20. A system for securing device commands, the system comprising: an electronic device in communication with an authorization device, the electronic device configured to: receive a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; wherein the at least one device command is a respective command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to a first hash inputs to produce the non-reusable hashing; wherein the first hash input comprises at least one first counter value; generate at least one second counter value based on a current time associated with receiving the command authorization request message; generate at least one second MAC by applying the one-way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash inputs comprises the at least one second counter value; wherein the at least one second counter value being based on the current time results in the non-reusable hashing of the command authorization request message being expired at a later time such that each MAC generated by the one-way hash function for every message is unique; and compare the at least one first MAC and the at least one second MAC to authenticate the at least one device command.
20. A system for securing device commands, the system comprising: an electronic device in communication with an authorization device, the electronic device configured to 66056516-500804/CON (IDF5293) receive a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), and ii) at least one device command; wherein the at least one device command is a command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one- way hash function to the at least one device command and at least one first counter value to produce the non-reusable hashing; determine at least one second counter value; generate at least one second MAC by applying the one-way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash input comprises the at least one device command and the at least one second counter value such that each MAC generated by the one-way hash function for every message is unique; and compare the at least one first MAC and the at least one second MAC to authenticate the at least one device command.



9.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,869 (hereinafter refereed as ‘869 Patent.) Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1, 11 and 20, 
		Independent claims 1, 11 and 20 of the instant application and claims 1, 11 and 20, of the ‘869 patent recite similar limitation. The above independent claims, namely claims 1, 11 and 20 of the instant/present application would have been obvious over independent claims 1, 11 and 20, of the ‘869 patent because each and every element of the above independent claims 1, 11 and 20 of the present application is anticipated by the corresponding independent claims 1,11 and 20 of the ‘869 patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-10 and 12-19,
Claims 2-10 and 12-19 of the instant application is also anticipated by claims 2-10 and 12-19of the ‘869 patent since the corresponding claims further recite similar/same limitation of the same subject matter.


‘869 US Patent
Instant / current application No. 17/123,093
1. A method for securing device commands, the method comprising: receiving, by a first electronic device, a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; wherein the at least one device command is a respective command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to a first plurality of hash inputs to produce the non-reusable hashing; wherein the first plurality of hash inputs comprise: i) the at least one device command; ii) the at least one command argument; and iii) at least one first counter value; generating, by the first electronic device, at least one second MAC by applying the one-way hash function to a second plurality of hash inputs to reproduce the non-reusable hashing; wherein the second plurality of hash inputs comprise: i) the device command; ii) the at least one command argument; and iii) at least one second counter value; wherein the at least one first counter value is synchronized with the at least one second counter value; comparing, by the first electronic device, the at least one first MAC and the at least one second MAC to authenticate the at least one device command; and determining, by the first electronic device, an authenticity of the at least one first MAC based on the at least one second MAC; incrementing, by the first electronic device, the at least one first counter value; wherein incrementing the at least one first counter value results in the non-reusable hashing of the command authorization request message being expired such that each MAC generated by the one-way hash function for every message is unique.
1. A method for securing device commands, the method comprising: receiving, by a first electronic device from a second electronic device, a command authorization request message having a non-reusable hashing, comprising: i) at least one first message authentication code (MAC), and ii) at least one device command; wherein the at least one device command is a command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to the at least one device command and at least one first counter value to produce the non-reusable hashing; determining, by the first electronic device, at least one second counter value; generating, by the first electronic device, at least one second MAC by applying the one- way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash input comprises the at least one device command and the at least one second counter value such that each MAC generated by the one-way hash function for every message is unique; and comparing, by the first electronic device, the at least one first MAC and the at least one second MAC to authenticate the at least one device command.  

8. The method as recited in claim 7, wherein: the at least one second counter value comprises an increment to a previous second counter value associated with receiving the command authorization request message; and the increment to the previous first counter value and the increment to the previous second counter value maintain a synchronization of the at least one first counter value and the at least second counter value.  
2. The method as recited in claim 1, further comprising decrypting the command authorization request message.
2. The method as recited in claim 1, further comprising decrypting the command authorization request message.  
3. The method as recited in claim 1, further comprising encrypting the device command and the at least one command argument before generating the at least one first MAC.
3. The method as recited in claim 1, further comprising encrypting the device command and the at least one command argument before generating the at least one first MAC.  
4. The method as recited in claim 1, further comprising using the at least one first counter value as a hash key for the one-way hash function. 
4. The method as recited in claim 1, further comprising using the at least one first counter value as a hash key for the one-way hash function.  
5. The method as recited in claim 1, further comprising using the at least one second counter value as a hash key for the one-way hash function.
5. The method as recited in claim 1, further comprising using the at least one second counter value as a hash key for the one-way hash function.  
6. The method as recited in claim 1, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.
6. The method as recited in claim 1, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.  
    7. The method as recited in claim 1, further comprising incrementing, by the first electronic device, the at least one first counter value when receiving the command authorization request message.
7. The method as recited in claim 1, further comprising generating, by a second electronic device, the at least one first counter value based on an increment to a previous first counter value associated with sending the command authorization request message.  
  9. The method as recited in claim 1, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.
9. The method as recited in claim 1, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.  
    10. The method as recited in claim 1, the first electronic device is a server and the second electronic device is an automated teller machine (ATM).
10. The method as recited in claim 1, the first electronic device is a server and the second electronic device is an automated teller machine (ATM).  
11. A method for securing device commands, the method comprising: generating, at a second electronic device, at least one first MAC by applying a one-way hash function to a first plurality of hash inputs to produce a non-reusable hashing; wherein the first plurality of hash inputs comprise: i) an at least one device command; ii) an at least one command argument; and iii) at least one first counter value; wherein the at least one device command is a respective command to be performed by the second electronic device; generating, at the second electronic device, a command authorization request message having the non-reusable hashing, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; transmitting the command authorization request message to a first electronic device; receiving a response at the second electronic device from the first electronic device; wherein the response is generated according to a comparison of the at least one first MAC with an at least one second MAC; wherein the at least one second MAC is generated by applying the one-way hash function to a second plurality of hash inputs to reproduce the non-reusable hashing; wherein the second plurality of hash inputs comprise: i) the device command; ii) the at least one command argument; and iii) at least one second counter value; wherein the at least one first counter value is synchronized with the at least one second counter value; incrementing, by the second electronic device, the at least one second counter value; wherein incrementing the at least one second counter value results in the non-reusable hashing of the command authorization request message being expired such that each MAC generated by the one-way hash function for every message is unique.
8. The method as recited in claim 1, further comprising incrementing, by the first electronic device, the at least one first counter value upon transmitting an at least one command approval message or an at least one command denial message to the second electronic device.


11. A method for securing device commands, the method comprising: generating, at a first electronic device, at least one first counter value; generating, at the first electronic device, at least one first message authentication code (MAC) by applying a one-way hash function to at least one first hash input to produce a non-reusable hashing; wherein the at least one first hash input comprise the at least one first counter value and at least one device command; wherein the at least one device command is a command to be performed by the first electronic device; generating, at the second electronic device, a command authorization request message having the non-reusable hashing, comprising: i) the at least one MAC, and ii) the at least one device command; transmitting the command authorization request message to a second electronic device; and receiving a response at the first electronic device from the second electronic device; wherein the response comprises an authorization determination based at least in part on a comparison of the at least one first MAC with an at least one second MAC; wherein the at least one second MAC is generated by applying the one-way hash function to at least one second hash input to reproduce the non-reusable hashing; and wherein the at least one second hash input comprises the at least one device command and at least one second counter value such that each MAC generated by the one-way hash function for every message is unique.  

8. The method as recited in claim 7, wherein: the at least one second counter value comprises an increment to a previous second counter value associated with receiving the command authorization request message; and the increment to the previous first counter value and the increment to the previous second counter value maintain a synchronization of the at least one first counter value and the at least second counter value.  
12. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the command authorization request message.
12. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the command authorization request message.  
13. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the device command and the at least one command argument before generating the at least one first MAC.
13. The method as recited in claim 11, further comprising encrypting, by the second electronic device, the device command and the at least one command argument before generating the at least one first MAC.  
14. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one first counter value as a hash key for the one-way hash function.
14. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one first counter value as a hash key for the one-way hash function.  
15. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one second counter value as a hash key for the one-way hash function.
15. The method as recited in claim 11, further comprising using, by the second electronic device, the at least one second counter value as a hash key for the one-way hash function.  
16. The method as recited in claim 11, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.
16. The method as recited in claim 11, further comprising using a shared hash key shared between the first electronic device and the second electronic device for applying the one-way hash function.  
17. The method as recited in claim 11, wherein the command authorization request message is configured to cause the first electronic device to increment the at least one first counter value.
17. The method as recited in claim 11, wherein the command authorization request message is configured to cause the first electronic device to generate the at least one first counter value.  
18. The method as recited in claim 11, wherein the at least one command approval message and the at least one command denial message are configured to cause the first electronic device to increment the at least one first counter value.
18. The method as recited in claim 11, wherein the at least one command approval message and the at least one command denial message are configured to cause the first electronic device to generate the at least one first counter value.  
19. The method as recited in claim 11, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.
19. The method as recited in claim 11, wherein the at least one first counter value is associated with the second electronic device according to a device ID stored on the first electronic device.  
20. A system for securing device commands, the system comprising: an electronic device in communication with an authorization device, the electronic device configured to: receive a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), ii) at least one device command, and iii) at least one command argument; wherein the at least one device command is a respective command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one-way hash function to a first plurality of hash inputs to produce the non-reusable hashing; wherein the first plurality of hash inputs comprise: i) the at least one device command; ii) the at least one command argument; and iii) at least one first counter value; generate at least one second MAC by applying the one-way hash function to a second plurality of hash inputs to reproduce the non-reusable hashing; wherein the second plurality of hash inputs comprise: i) the device command; ii) the at least one command argument; and iii) at least one second counter value; wherein the at least one first counter value is synchronized with the at least one second counter value; compare the at least one first MAC and the at least one second MAC to authenticate the at least one device command; and determine an authenticity of the at least one first MAC based on the at least one second MAC; increment the at least one first counter value; wherein incrementing the at least one first counter value results in the non-reusable hashing of the command authorization request message being expired such that each MAC generated by the one-way hash function for every message is unique.
20. A system for securing device commands, the system comprising: an electronic device in communication with an authorization device, the electronic device configured to 66056516-500804/CON (IDF5293) receive a command authorization request message having non-reusable hashing from a second electronic device, comprising: i) at least one first message authentication code (MAC), and ii) at least one device command; wherein the at least one device command is a command to be performed by the second electronic device; wherein the at least one first MAC has been generated by applying a one- way hash function to the at least one device command and at least one first counter value to produce the non-reusable hashing; determine at least one second counter value; generate at least one second MAC by applying the one-way hash function to a second hash input to reproduce the non-reusable hashing; wherein the second hash input comprises the at least one device command and the at least one second counter value such that each MAC generated by the one-way hash function for every message is unique; and compare the at least one first MAC and the at least one second MAC to authenticate the at least one device command.


Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smeets (US Patent No: 8,880,898 B2), Aura et al. (US Pub. No.: 2006/0020796 A1) and Onno et al. (US Pub. No.: 2015/024,9639 A1).            
                 
                                               Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

A.G.
August 22, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434